In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00121-CR



       STANLEY ALFRED FREEMAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 114th District Court
                Smith County, Texas
            Trial Court No. 114-0913-12




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
           Stanley Alfred Freeman pled guilty to fraud with the intent to obtain a controlled substance 1

and was placed on eight years’ deferred adjudication community supervision. 2 Subsequently, the

State filed a motion to adjudicate guilt, alleging that Freeman had committed three different

violations of the conditions of his community supervision. Freeman pled true to each of the alleged

violations, and following the presentation of evidence, the trial court entered a judgment

adjudicating guilt and sentencing Freeman to five years’ incarceration. Freeman appeals.

           Freeman’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.                        See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

           Counsel forwarded copies of his brief and motion to withdraw to Freeman and informed

him of his rights to review the appellate record and to file a pro se response to counsel’s brief,




1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.129 (West 2017).
2
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                        2
should he so desire. Additionally, counsel provided Freeman with a motion to obtain access to the

record. By letter dated September 10, 2018, this Court advised Freeman that the signed motion

for access to the record was due on or before September 25, 2018. By letter dated September 18,

2018, Freeman was advised that his pro se response was due on or before October 18, 2018. By

letter dated October 23, 2018, Freeman was advised that the case would be submitted on

November 13, 2018. Freeman did not file the motion for access to the record, a pro se response,

or a motion requesting an extension of time in which to file either the motion or the response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 3



                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:            November 13, 2018
Date Decided:              November 29, 2018

Do Not Publish


3
 Since we agree that this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3